GREEN, Judge.
Bruce Dattoma appeals the summary-denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied the motion stating that Datto-ma’s sentence expired on June 29, 2001, and he was no longer in custody. However, the trial court did not attach any document demonstrating that Dattoma’s sentence had expired, nor does it appear from the face of the record that his sentence has expired. Therefore, we reverse the trial court’s order. On remand, the trial court shall either attach the portions of the record demonstrating that the sentence under attack has expired or address the merits of the motion.
Reversed and remanded.
DAVIS and COVINGTON, JJ„ concur.